EXHIBIT 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollar amounts in thousands) For the Nine Months Ended September 30, 2007 2006 EARNINGS Pre-tax income (loss) $ (7,510 ) $ 5,684 Fixed charges 9,714 11,649 Total $ 2,204 $ 17,333 FIXED CHARGES Interest expense and amortization of debt discount and premium on all indebtedness $ 8,734 $ 10,685 Interest portion of rental expenses 980 964 Total fixed charges $ 9,714 $ 11,649 Ratio of earnings to fixed charges (a) 1.5 x (a) Earnings were insufficient to cover fixed charges by $7.5 million for the nine months ended September 30, 2007.
